Daniel J Pezza
POSTBOX : 184, OLDSMAR, FL 34677
TELEPHONE: (954) 789-4079 – EMAIL: pezzad3284@gmail.com

                                         EDUCATION AND QUALIFICATIONS

Asheville Buncombe Technical Community College                                     September 2002 – November 2005
Associates Degree in Arts

ECS Learning Scranton Pennsylvania                                                         September 1999 – May 2000
High School Diploma

   Math, Science, Social studies, World economics, English

Additional Training and Qualifications

APU                                                                                      September 2008 – May 2009
Database management studies

Auto Cad II certification                                                                September 2014 – May 2015
Civil Engineering, Drafting, Mechanical engineering, Architecture, Blue printing

Other Certifications

   2010 ADA Standards
   WCAG 2.0

                                               RELEVANT EXPERIENCE

ADA Accessibility Initial Investigator        March 2014 - Present

   Perform pre-suit investigations to measure, photograph, document and survey ADA conditions



                                                OTHER EMPLOYMENT

General Manager                                                                              July 2001 – March 2014
SAMBAR Ent. LLC

   Providing and delivering general administrative support
   Directing and coordinating activities of various departments.
   Participating in formulating and administering company policies, developing and implementing long-range goals
    and objectives to meet business profitability growth objectives.
   Overseeing key projects, processes and performance reports, data and analysis.




                                           ADDITIONAL INFORMATION

IT Skills

   Proficient in the use of Microsoft Office suite (Word, Excel, PowerPoint, Outlook)
PDF Adobe Acrobat Scanner, Internet and E-mail
